The judgment of the Supreme Court was entered, May 5th 1879. ■ S
Per Curiam.
We think there was evidence sufficiently clear tc submit to the jury that the plaintiffs in error undertook to carry the package intrusted to them beyond the terminus of their own line, and so became responsible for its safe delivery at Rehoboth. The agent of the company told the defendant that “ they could send it on and collect back.to this office, and I will do that if you will pay me promptly the express charges when I get the return”: Chouteaux v. Leech, 6, Harris 224; Baltimore and Philadelphia Steamboat Co. v. Brown, 4 P. F. Smith 77. There was no error then, in the answers of the learned court to the points presented to. him which have been assigned for error.
Judgment affirmed.